DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Line Numbers of Claims
Please note that any mention of a line number of a claim in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.

Objection to the Drawings
The text of 37 CFR 1.84(o) is as follows:
“(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.”  (Bold added).
The drawings are objected to under 37 CFR 1.84(o) because certain drawing elements lack “suitable descriptive legends” that are “necessary for understanding of the drawing,” which “suitable descriptive legends” are hereby “required by the examiner for the listed drawing elements: in Figure 2, items 202, 204, 206, 210, 212, 214, and 218; in Figure 7, items 704, 706, 708, and 710; in Figure 8, item 826; and, in Figure 11, items 1102 and 1124.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Trademarks in the Specification
The use of the terms Bluetooth® (Specification: paragraphs 40 and 46 and on page 15 at line 4) and Pogo® (Specification: page 14 at line 4), each of which is a trade name or a mark used in commerce, has been noted in this application. Each of these term should be accompanied by the generic terminology; furthermore each term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “projectile module” in claims 1, 6-9, 16, 17, 19, and 20; “projective module” in claim 4; “control module” in claim 9; and, “flying vehicle module” in claim 19..
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Overall, independent claim 1 is indefinite and unclear as to what the distinction is between the recited “projectile module” (line 3) and the recited “projectile” (line 7).
Similarly, overall, independent claim 16 is indefinite and unclear as to what the distinction is between the recited “projectile module” (line 1) and the recited “projectile” (line 3).
Likewise, overall, independent claim 19 is indefinite and unclear as to what the distinction is between the recited “projectile module” (line 1) and the recited “projectile” (line 1).
On line 9 of independent claim 1, “the targeted device” lacks clear antecedent basis in that it cannot take “a target device” on line 7 as its antecedent.
On line 10 of independent claim 1, “the targeted device” lacks clear antecedent basis in that it cannot take “a target device” on line 7 as its antecedent.
On line 7 of independent claim 1, the claim language, “whether … a projectile will engage with a targeted device” is indefinite and unclear in context in that, at best, the claim 1 device could only determine a probability that the projectile will engage with the targeted device.
On line 9 of independent claim 1, the claim language, “when the determination indicates that the projectile will hit the targeted device” is indefinite and unclear in context in that, at best, the claim 1 device could only determine a probability that the projectile will hit the targeted device.
On line 1 of dependent claim 3, “the wind model” lacks antecedent basis in that there is no earlier mention of “a wind model” in either claim 3, or in claim 2, or in claim 1.
On line 1 of dependent claim 4, “the projective module” lacks antecedent basis in that there is no earlier mention of “a projective module” in either claim 4 or in claim 1.
On line 1 of dependent claim 4, it is unclear in context what is meant by the term, “projective module.”  Perhaps, this is a typographical error.
On line 3 of dependent claim 8, the claim language, “position of the flying” is unclear in context in that it does not make logical sense in context.  Particularly, “flying” in the usual and ordinary sense of the word would not have a “position.”  It appears that, perhaps, some text is missing due to a typographical error.
Overall, independent claim 16 is indefinite and unclear.  Particularly, claim 16 is presented as being directed to claiming, “A projectile module” (line 1), but, lines 6-8 (i.e., the final three lines of the claim) recite details related to a “control system of the flying vehicle” (lines 6-7), raising the question of whether the “flying vehicle” and the “control system” in claim 16 are positively recited as part of the overall claimed apparatus.
Overall, independent claim 19 is indefinite and unclear.  Particularly, claim 19 is presented as being directed to claiming, “A projectile for being configured within a projectile module” (line 1; bold added), raising a question as to whether claim 19 only claims the structure of the “projectile,” or whether claim 19, additionally, claims the “projectile module” and the “flying vehicle.”  That is to say, claim 19 is unclear as to whether the “projectile module” and the “flying vehicle” are positively recited.
On lines 7-8 of independent claim 16, the claim language, “whether … the projectile will engage with a targeted device” is indefinite and unclear in context in that, at best, the claim 1 device could only determine a probability that the projectile will engage with the targeted device.
Each of dependent claims 2-15 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 17-18 is unclear, at least, in that it depends from unclear, independent claim 16.
Dependent claims 20 is unclear, at least, in that it depends from unclear, independent claim 19.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,859,346. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-2 of this application are present in claim 21 of the patent, with only one slight variation in one term.
The text of claim 21 of the patent is as follows:
“21. A flying vehicle comprising: a processor; a projectile component; and a computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform operations comprising: receiving an identification of a target flying device; applying a projectile model which generates a determination which indicates whether a projectile, if fired from the projectile component, the projectile will hit the target flying device, the projectile model taking into account one or more of a wind modeling in an area around the flying vehicle based on an inference of wind due to a tilt of the flying vehicle and a projected movement of the target flying device based on the identification of the target flying device; and when the determination indicates that the projectile will hit the targeted device according to a threshold value, firing the projectile at the targeted flying device.”  (Bold and underlining added).
In claim 21 of the patent as reproduced above, the text that is in bold exactly matches the text of claims 1-2 of this application.  However, claim 21 of the patent recites a “projectile component” (line 3 of the claim as in the printed patent), whereas claim 1 of this application recites a “projectile module” on line 3.  Using the usual and ordinary senses of the words, “component” and “module,” it would have been obvious to one of ordinary skill-in-the-art that a “projectile module” (i.e., a “module” of a “projectile”) would be a “projectile component” (i.e., a “component” of a “projectile”) in the “projectile module” of claim 1 of the application would be a “component” of which the “projectile” is comprised.  Thus, claims 1-2 of this application are obvious over claim 21 of the patent.
With reference to the further limitations of dependent claim 4, it would have been obvious to one of ordinary skill-in-the-art that the “projective module [sic]” (presumed to be “projectile modules”) as a part of the overall claimed “flying vehicle” (claim 1, line 1) would in some sense be “removable” from the claim “flying vehicle” in that modular pieces of aircraft are understood to be “removable” in the usual and ordinary sense of the word, “module.”
As for the further limitations of dependent claim 12, it would have been obvious to one of ordinary skill-in-the-art that a “projectile model” of trajectory would encompass all of the normal values of a trajectory of a projectile, including orientation.  That is to say, it would have been obvious to one of ordinary skill-in-the-art that a “projectile model” would encompass the orientation of the projectile, its position, its velocity vector, and, its acceleration vector.


Potentially-Allowable Subject Matter
Claims 16 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3, 5-11, 13-15, 17, 18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The “Pogo Pin Catalog,” cited herewith, is of general interest due to the mention of Pogo pins in the specification on page 14 at line 4.
Segerros et al. (EP 0527715 A1) is of general interest for the disclosure related to a target model.
Eldridge (‘854) is of general interest for the disclosure relating to missile models, noting, for example, column 7, lines 30-40.
Each of Goodrich (‘674), Blyskal et al (‘365), Klein (‘530), Down et al (‘908), Mangolds et al (‘125); Gilbert (‘077); Sekiya (‘029); Armstrong et al (‘292), and Klein (‘153) is of interest for the disclosure relating to the deployment of nets.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648